DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.
 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 line 3 recites the limitation of “thereof”, wherein it is unclear what structure is being referring to relative to all the previously recited structure in the claim. Is thereof referring to the casing or the indoor unit? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite and the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as -- of the casing -- for clarity.
Claim 1 line 5 recites the limitation of “thereof”, wherein it is unclear what structure is being referring to relative to all the previously recited structure in the claim. Is thereof referring to the casing, the fan rotor, the cross flow fan, or the indoor unit? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite and the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as -- of the cross-flow fan -- for clarity.
Claim 1 recites the limitation of “the portion in which the third heat exchange section abuts on the sealing portion is located at a position vertically overlapping with a front end portion of the second heat exchange section”, wherein it is unclear what “the portion” is referring to. Specifically, it is unclear as to what the exact relationship the “the portion” have with the “a sealing portion”, since the term “the portion in which the third heat exchange section abuts on 
Claim 1 recites the limitation " the portion in which the third heat exchange section abuts on the sealing portion ".  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected based on their dependency from a claim that has been rejected.
 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over YASUTOMI JP2013076530A (also noting US 20140227961 A1 in conclusion section) in view of Kim et al. US 20180023821 A1 and evidentiary reference ISOGAWA JP 61089424 A.
Re claim 1, YASUTOMI teach an indoor unit of an air conditioner, the indoor unit comprising: a casing (figs) having an inflow port (11a, paras 40-41) formed on a rear (annotated fig) side thereof, and an outflow port (15) formed on a front (annotated fig) side thereof; 
a cross-flow fan (14, para 42) arranged in the casing and having a fan rotor rotating about a center axis thereof and a tongue portion (annotated fig) extending in an axial direction along an outer periphery of the fan rotor below the fan rotor and forward of the center axis to define a suction port (15,  and tongue forms beginning of port leading to 15), the cross-flow fan forming in the casing an air flow directed from the inflow port on the rear side of the casing to the outflow port on the front side of the casing; 
and a heat exchanger (13) arranged upstream of the cross-flow fan in the casing in a direction of the air flow to heat or cool the air passing through the heat exchanger, the heat exchanger having an inclined portion which is inclined to be positioned further downward toward a front side in a front-to-back direction (figs)

the heat exchanger has first and second bent portions located rearward of the fan rotor in the front-to-back direction , and is formed such that first, second, and third heat exchange sections (annotated fig) formed by the first and second bent portions are arranged at mutually different angles to surround the suction port, 
the first heat exchange section and the second heat exchange section behind the first heat exchange section are the inclined portion,
an end of the third heat exchange section abuts on a sealing portion (annotated fig) of a housing of the cross-flow fan, and
the portion in which the third heat exchange section abuts (annotated fig) on the sealing portion is located at a position vertically overlapping (annotated fig) with a front end portion of the second heat exchange section (noting that portions are broadly claimed in the scope of the claim, such that “the heat exchanger has first and second bent portions located rearward of the fan rotor in the front-to-back direction , and is formed such that first, second, and third heat exchange sections formed by the first and second bent portions are arranged at mutually different angles to surround the suction port” would lead one of ordinary art to interpret portions as the entire angled section or a large portion of the individual sections of the three section heat exchanger; noting that according to the Merriam-Webster dictionary, the plain meaning of ‘portion’ is an often limited part of a whole).
Although one of ordinary skill in the art would understand that front to back and vertical limitations are broad given no specially defined reference frame, YASUTOMI fail to explicitly teach installation and orientation details.
 (para 37; also noting evidentiary reference ISOGAWA shows it is well known in the art to mount air conditioners on the wall or ceiling as shown in the figures).
When combined, the instant combination (when ceiling mounted as taught by the secondary reference) teach front side, rear side, and a position vertically overlapping .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include installation and orientation details as taught by Kim et al. in the YASUTOMI invention in order to advantageously allow for multiple installation techniques for the intended use of the air conditioner.
 

    PNG
    media_image1.png
    953
    729
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    644
    756
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    806
    759
    media_image3.png
    Greyscale



Re claim 2, YASUTOMI, as modified, teach wherein the heat exchanger is arranged such that the front end of the inclined portion is located below the fan rotor, and between an end of the tongue portion and the center axis of the fan rotor in the front-to-back direction, wherein the end .
Claims  4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over YASUTOMI JP2013076530A in view of Kim et al. US 20180023821 A1 and evidentiary reference ISOGAWA JP 61089424 A further in view of Mitsubishi (JP2006275488A).

	Re claim 4, YASUTOMI, as modified, fail to teach the distance.
However, although Mitsubishi fails to explicitly disclose that the heat exchanger is arranged such that a value obtained by dividing a shortest  distance between the heat exchanger and the fan rotor by an outer diameter of the fan rotor is not less than 0.125 and not more than 0.188. Since Mitsubishi does, however, disclose that the heat exchanger is arranged such that a value obtained by dividing a shortest  distance between the heat exchanger and the fan rotor by an outer diameter of the fan rotor; 
a value obtained by dividing a shortest  distance between the heat exchanger and the fan rotor by an outer diameter of the fan rotor constitute a defined percentage. Therefore, the a value obtained by dividing a shortest  distance between the heat exchanger and the fan rotor by an outer diameter of the fan rotor constitute is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing a shortest  distance between the heat exchanger and the fan rotor increases cross airflow and static pressure , and vice versa. Additionally, since the distance from the heat exchanger is increased, the noise, input, and rotation speed of the cross flow fan required to obtain a predetermined air volume can be reduced. Therefore, since the general conditions of the claim, i.e. that the heat exchanger is arranged such that a value obtained by dividing a shortest  distance between the 
Furthermore, it would be obvious to try to provide a distance in between 10 and 20 mm (noting that with the given diameter from R is 52.5 mm page 5 last lines; one of ordinary skill in the art would find it obvious to try one of the many options of values of “a distance in between 10 and 20 mm”), in view of the optimization to achieve the distance from the heat exchanger is increased, the noise, input, and rotation speed of the cross flow fan required to obtain a predetermined air volume can be reduced. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the heat exchanger is arranged such that a value obtained by dividing a shortest  distance between the heat exchanger and the fan rotor by an outer diameter of the fan rotor is optimizable in the range of 0.125 and 0.188 as taught by Mitsubishi in the YASUTOMI, as modified, invention in order to advantageously allow optimized airflow and static pressure throughout the heat exchanger.
 
Re claim 6, YASUTOMI, as modified, fail to teach the distance.
However, although Mitsubishi fails to explicitly disclose that the heat exchanger is arranged such that a value obtained by dividing a shortest  distance between the heat exchanger and the fan rotor by an outer diameter of the fan rotor is not less than 0.125 and not more than 
a value obtained by dividing a shortest  distance between the heat exchanger and the fan rotor by an outer diameter of the fan rotor constitute a defined percentage. Therefore, the a value obtained by dividing a shortest  distance between the heat exchanger and the fan rotor by an outer diameter of the fan rotor constitute is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing a shortest  distance between the heat exchanger and the fan rotor increases cross airflow and static pressure , and vice versa. Additionally, since the distance from the heat exchanger is increased, the noise, input, and rotation speed of the cross flow fan required to obtain a predetermined air volume can be reduced. Therefore, since the general conditions of the claim, i.e. that the heat exchanger is arranged such that a value obtained by dividing a shortest  distance between the heat exchanger and the fan rotor by an outer diameter of the fan rotor is optimizable in the range of 0.125 and 0.188, were disclosed in the prior art by Mitsubishi, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the heat exchanger is arranged such that a value obtained by dividing a shortest  distance between the heat exchanger and the fan rotor by an outer diameter of the fan rotor is not less than 0.125 and not more than 0.188 as disclosed by Mitsubishi. MPEP 2144.05.
Furthermore, it would be obvious to try to provide a distance in between 10 and 20 mm (noting that with the given diameter from R is 52.5 mm page 5 last lines; one of ordinary skill in the art would find it obvious to try one of the many options of values of “a distance in between .


 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5669229 A, US 5944481 A, US 20180112888 A1, US 20140301825 A1, US 20100126206 A1, US 20090100858 A1, US 20140227961 A1.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763